UNPUBLISHED
                                                Filed:   May 30, 2001

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 01-1677



VULCAN CHEMICAL TECHNOLOGIES,   INCORPORATED;
VULCAN MATERIALS COMPANY,

                                           Plaintiffs - Appellees,*

     versus


PHILLIP J. BARKER, d/b/a Sabra Asia,

                                            Defendant - Appellant.




                            O R D E R
                         _______________



     On May 29, 2001, at 11:55 a.m., E.D.T., Judge Widener entered

an order as a single judge under F.R.A.P. 8 due to the requirements

of time, which order stayed an order of the district court entered

in this case which enjoined Barker from appearing in any other

proceeding in any other court until the Vulcan plaintiffs’ petition

to vacate the California arbitration award had been disposed of in

the district court for the Western District of Virginia.

     On that same day, May 29, 2001, the Vulcan plaintiffs filed a

motion for reconsideration of Judge Widener’s order of May 29, and
also on that same day our clerk’s office assigned Judge Motz and

Judge King as the other members of a panel to          review Judge

Widener’s said order.

     In their said motion for reconsideration filed May 29, 2001,

the Vulcan defendants requested immediate consideration of that

motion, noting in the motion and by letter that the California

Superior Court had set a hearing on the merits of the case, among

other things, for today, May 30, at 2:00 p.m. Pacific Time (5:00

p.m. E.D.T.).

     The panel has considered on its merits the motion of the

Vulcan defendants to reconsider the said order of Judge Widener of

May 29, and, in so doing, it has considered all of the papers,

including letters, submitted to it by the attorneys.

     The panel is of opinion that the said order of Judge Widener

of May 29, 2001 is free from error.

     It is accordingly ADJUDGED and ORDERED that the said motion of

the Vulcan defendants for reconsideration of Judge Widener’s order

of May 29, 2001 shall be, and the same hereby is, denied.

     With the concurrences of Judge Motz and Judge King.

     Entered at 2:50 p.m. E.D.T. May 30, 2001.


                                           /s/
                                  __________________________
                                      H. E. Widener, Jr.
                                        For the Court

*   The plaintiffs here are the defendants in the case in the
California state court.